     Case 2:20-mj-30135-DUTY ECF No. 4, PageID.18 Filed 01/27/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN

United States of America,

         Plaintiff,
                                                    Criminal No. 20-mj-30135
v.

Jyde Adelakun,

         Defendant
                                  /

                      MOTION AND ORDER TO UNSEAL THE
                      COMPLAINT AND ARREST WARRANT

     The United States of America requests the court unseal the Complaint, Arrest

Warrant, and all attendant papers for the following reasons:

     1. Defendant is being prosecuted in the United Arab Emirates and the

        government would like to make the complaint available to assist with the

        judicial process there.

                                       Respectfully submitted,

                                       Matthew Schneider
                                       United States Attorney



                                       s/Mark Chasteen
                                       Mark Chasteen
                                       Assistant United States Attorney
                                       211 W. Fort Street, Suite 2001
                                       Detroit, MI 48226
                                       mark.chasteen@usdoj.gov
                                       (313) 226-9555
Dated: January 27, 2021
   Case 2:20-mj-30135-DUTY ECF No. 4, PageID.19 Filed 01/27/21 Page 2 of 2




IT IS SO ORDERED.

                                   s/ Patricia T. Morris
                                   Patricia T. Morris
                                   United States Magistrate Judge

Entered: January 27, 2021
